Citation Nr: 1218177	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  08-25 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a rectal abscess. 

2.  Entitlement to service connection for a thoracic and cervical spine disorder. 

3.  Entitlement to service connection for an allergy disorder, to include sinusitis and allergic dermatitis. 

4.  Entitlement to service connection for residuals of a right foot sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Subsequently, jurisdiction of the matter was returned to the RO in New Orleans, Louisiana.  

In a December 2009 decision, the Board denied service connection for dental trauma and remanded five service connection issues, including the four decided herein.  A claim for service connection for pseudofolliculitis barbae was granted in a February 2011 rating decision.  

In regard to the Veteran's original claim for service connection for an allergy condition, the Board notes that in his written submissions and Board hearing, the Veteran asserted that he developed both a nasal allergy and a skin allergy.  Subsequent development provided medical evidence of sinusitis and allergic dermatitis.  The United States Court of Appeals for Veterans Claims (the Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, by analogy, the Board has recharacterized the claim for an allergy condition more generally to include more recent diagnoses, as reflected on the cover page.  

The issues of service connection for residuals of a rectal abscess and for an allergy disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's thoracic and cervical spine disorder, diagnosed as age-related degenerative disc disease/degenerative joint disease of the cervical and thoracolumbar spine, is etiologically related to active duty service, or to any incidents therein (to include presumptively).  

2.  The evidence of record does not indicate that the Veteran's residuals of a right foot sprain, currently diagnosed as post-1999 fractured right ankle with no residuals, is etiologically related to his period of active service.  


CONCLUSIONS OF LAW

1.  A thoracic and cervical spine disorder, diagnosed as age-related degenerative disc disease/degenerative joint disease of the cervical and thoracolumbar spine, was not incurred in or aggravated by any period of active service, nor may service incurrence of arthritis be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  The criteria for service connection for residuals of a right foot sprain, currently diagnosed as post-1999 fractured right ankle with no residuals, was not incurred in or aggravated by active service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in July 2005 and February 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Thereafter, the claims were reviewed and denied in a February 2011 supplemental statement of the case.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  

During the course of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the February 2010 correspondence.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.  

The duty to assist also has been fulfilled as pertinent VA and private medical records relevant to this matter have been requested and obtained and the Veteran was provided with VA examinations.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  




Thoracic and Cervical Spine

The Veteran seeks service connection for a thoracic and cervical spine disorder, originally claimed as back pain, to include the paraspinal region or the T2 through T5 levels.  In his written submissions and Board testimony, the Veteran asserted that he was treated in service for back pain at an Air Force base in Louisiana and that his current thoracic and cervical spine disabilities are related to his period of active duty.  

Service treatment records indicate that in July 1975 the Veteran complained of upper back pain for several days.  It was noted that he said his new pain was so bad that it was difficult to move his head.  He denied any history of trauma.  T2 through T5 levels were tender to palpation.  Further, moderate limitation to cervical flexion and rotation was noted.  Ultrasound treatment was requested for the right and left T2 to T5 levels to resolve discomfort.  Several days after his initial visit for this complaint it was noted that the Veteran failed to return for further treatment.  His December 1975 discharge examination showed no abnormalities of the neck or spine.  

Post-service, VA treatment records associated with the claims file revealed the Veteran's complaints of low back pain and treatment for such, including lumbar facet injections; however, a July 2005 X-ray study of the lumbar spine showed an essentially normal lumbar spine.  

Private medical records from Dr. M.S.H. dated from November 2005 to October 2009 indicated that the Veteran was treated for complaints of back and neck pain.  

An October 2006 private medical record of Dr. M.S.H. stated that he had treated the Veteran since 2000 for back and neck pain.  Dr. M.S.H. said that the original injury was in the military when the Veteran fell from a jeep in August 1975 which caused disc herniation in the lumbar spine.  It was noted that the Veteran still suffered some pain and had injured discs at levels C1 and L1-L5.  

An October 2006 VA medical record noted an X-ray study of the cervical spine which showed anterior spondylosis deformans change and posterior mixed spondylotic protrusion at the C6-7 and C5-6 levels respectively.  

A November 2006 MRI scan of the cervical spine showed a circumferential disc protrusion at C6-7 with focal prominence to the right with right lateral recess and neural foraminal stenosis without cord impingement.  At C3-4 there was circumferential disc protrusion with mild spinal canal and bilateral neural foraminal stenosis.  At C5 there was a bone spur along the posterior surface of the vertebral body to the left of midline with mild spinal canal stenosis without cord impingement.  There was also a mild reversal of the normal cervical lordosis from C3 to C7.  There was no evidence of vertebral fracture or compression.  

A June 2007 VA medical record noted a history of low back and left-sided neck pain for 15 years, initially off and on, manifested by stiffness and pain approximately once every two weeks or so but progressively more severe and more or less constant over the past three to five years.  There were no prior surgeries or interventional procedures.  The Veteran reported that he had failed physical therapy four to five months before due to worsening pain.  

Other June 2007 VA medical records noted an epidural steroid injection for the cervical spine and that the Veteran stated that he had chronic neck pain for about three to four years.  

A July 2007 VA medical record noted a consultation for neurosurgery for cervical disc protrusion and spinal stenosis.  It was noted that the Veteran was seen by a Dr. J.P. at Tulane Hospital a week earlier and that Dr. J.P. had not recommended surgery for the Veteran's cervical spondylotic pain as he could find no evidence of an active radiculopathy.  

A December 2007 magnetic resonance imaging (MRI) scan of the lumbar spine showed circumferential bulges of dehydrated L4-5, L5-S1 discs, more prominent at the former level, evidence of degenerative facet joint disease at the L4-5 level, and normally hydrated and configured T12-L1 through L3-4 discs with no remarkable findings otherwise.  

A January 2008 VA clinic record noted a complaint and evaluation for neck pain.  

The Veteran testified at a Board hearing in July 2009.  At the time of the hearing, his representative submitted a letter from the Veteran's private physician, Dr. M.S.H.  In that July 2009 letter, Dr. M.S.H. indicated that he had treated the Veteran since October 2000 for symptoms related to back pain.  He revealed that the Veteran reported that he had suffered severe back pain since service in August 1975 when he fell out of the back of a jeep when visiting a sewerage plant on base.  Dr. M.S.H. stated that a July 2009 examination showed tenderness at the L4, L5, and L5-S1 levels with associated muscle spasms.  The physician stated that it was his belief that the Veteran's current back pain was related to his inservice injury.  

The Veteran underwent a VA examination in April 2010.  The examiner had the opportunity to review the claims file, including specifically the August 2009 correspondence of Dr. M.S.H.  The Veteran complained of daily constant pain in the posterior cervical spine as well as the thoracic and lumbar spine.  He also told the examiner that he was first seen for any part of his spine in the 1990s.  On examination, the only abnormal spinal curvature noted was lumbar lordosis associated with abdominal obesity.  There were no objective abnormalities of the thoracic or cervical sacrospinalis.  X-ray studies noted some degenerative changes in the thoracic spine, some straightening of the normal cervical lordotic curve, and disc space narrowing and spondylosis at the C6-7 disc level with some soft tissue calcification seen in the neck bilaterally, which was described as probably vascular in nature.  Diagnosis was age-related degenerative disc disease/degenerative joint disease of the cervical and thoracolumbar spine.  

The April 2010 VA examiner opined that degenerative disc disease of the cervical, thoracic, and lumbar spine was not caused by or a result of military service.  The VA examiner explained that the Veteran stood all day for decades as a barber post-service and never required any treatment for his spine.  The examiner noted that X-ray studies were of such a degree and location as to show chronic age-related degenerative disc disease rather than a post traumatic degenerative disc disease.  

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that any current thoracic and cervical spine disorder, diagnosed as age-related degenerative disc disease/degenerative joint disease of the cervical and thoracolumbar spine, was incurred as a result of any established event, injury, or disease during active service.  The Board notes that there is medical evidence of back pain during service and moderate limitation to cervical flexion and rotation.  However, the Veteran apparently declined treatment after his initial visits and his discharge examination showed no abnormalities of the thoracolumbar or cervical spine.  

Further, medical records associated with the claims file do not show a diagnosis of spinal degenerative disc disease until several decades after discharge from active service.  In view of the medical evidence of record, there is no persuasive evidence of continuity of symptomatology from active duty service to the 2006 and 2007 diagnostic images that showed his current degenerative disc disease, and this weighs against the Veteran's claim as well.  

Moreover, the Veteran has not provided any persuasive medical evidence to demonstrate that any current thoracic and cervical spine disability was caused by or was a result of his period of active service.  The opinion of the April 2010 VA examiner is persuasive that the Veteran's degenerative disc disease is not related to active duty because he explained that the Veteran stood for years to work as a barber and X-ray studies were consistent with age-related degenerative disc disease rather than a post traumatic degenerative disc disease.  Further, this examiner had the benefit of reviewing the entire claims file and interviewing and examining the Veteran.  

Notations in private medical records that the Veteran's back pain had begun more than 30 years before as a result of falling from a jeep in service, which caused disc herniation in the lumbar spine, are based on the Veteran's narrative and do not constitute a definitive medical opinion in favor of a relationship between the spinal disorder and military service.  

While the correspondence and medical records of Dr. M.S.H., the Veteran's private physician, appear to support a relationship, or nexus, between the Veteran's current degenerative disc disease of the thoracolumbar and cervical spine and service, Dr. M.S.H. merely recited that the Veteran had reported to him that the Veteran had suffered severe back pain since service when he fell out of the back of a jeep when visiting a sewerage plant on base.  Dr. M.S.H. then noted tenderness at some lumbar disc levels and muscle spasms and concluded that it was his belief that the Veteran's current back pain was related to the so-called inservice injury.  He provided no explanation or rationale for why he believed the Veteran had suffered a traumatic back injury in service when the service treatment records clearly noted that the Veteran had denied any history of trauma.  In addition, the private medical records of Dr. M.S.H. associated with the claims file did not indicate a current diagnosis for degenerative disc disease.  

While the Veteran's DD Form 214 noted that his military occupational specialty was as an environmental support specialist, which might lend credence to his report of a jeep accident while visiting a base sewerage plant, the Board notes that service records associated with the claims file fail to mention any motor vehicle accident or any fall that injured the Veteran's back.  The written opinion of Dr. M.S.H. is brief and conclusory, lacks the analytical detail provided by the April 2010 VA examiner, and is not consistent with the other evidence of record.  For instance, Dr. M.S.H. did not mention the Veteran's post-service employment as a barber, and how that may have affected pathology that developed later in the spine.  

In addition, presumptive service connection is not warranted for the Veteran's claim for service connection for a thoracic and cervical spine disorder because there is no evidence in the record that any degenerative changes to the thoracolumbar spine or to the cervical spine developed within one year of the Veteran's separation from active duty service in December 1975.  See 38 C.F.R. §§ 3.307, 3.309.  


Residuals of a Right Foot Sprain

The Veteran seeks service connection for residuals of a right foot sprain.  In his written submissions and Board testimony, the Veteran complained of pain, spasms, numbness to the right foot, the right foot giving way, and that he walked with a limp as a result of a right ankle sprain in service.  

A November 1975 service treatment record indicated that the Veteran was seen for a mild sprain of the right foot the previous evening.  It was noted that no treatment was needed.  His December 1975 discharge examination showed no abnormalities of the lower extremities.  

Post-service, VA treatment records associated with the claims file show diagnoses for other disorders but not for any residuals of a right foot sprain.  

A January 1999 X-ray study of the right foot shows soft tissue swelling over the dorsum of the foot, an acute fracture of the distal fibula, and degenerative joint disease of the talo-navicular joint.  

Private medical records of Dr. M.S.H. dated in April 2006 and August 2006 revealed that the Veteran was treated for complaints of right foot pain that the Veteran indicated was from an old military injury.  

During his July 2009 Board hearing, the Veteran testified that he sprained his right foot while on active duty and sought VA treatment soon after discharge when it was apparently injured again.  (See transcript at p. 16).  

In an August 2009 letter, the Veteran's private physician, Dr. M.S.H., indicated that he had reviewed the Veteran's service treatment records and had treated the Veteran for nine years, including with respect to a right ankle sprain.  Dr. M.S.H. opined that the Veteran continued to suffer occasionally now from the right ankle sprain he was treated for during active duty.  

The Veteran underwent a VA examination in April 2010.  The examiner had the opportunity to review the claims file, including specifically the August 2009 correspondence of Dr. M.S.H.  The Veteran complained that he was only able to stand for about 15 to 30 minutes.  The examiner noted that the Veteran had been employed as a barber since he left service in 1975.  The Veteran also stated that he had not seen anyone for his ankle until it was broken in 1999.  On examination, there was no right ankle instability noted or right ankle tendon abnormality.  An X-ray study showed an old fracture deformity of the distal fibula with the joint space of the ankle well maintained.  No soft tissue swelling about the ankle was seen.  Diagnosis was post-1999 fractured right ankle with no residuals.  

The VA examiner opined that the Veteran's post-1999 right ankle fracture was not caused by or related to military service as the Veteran had fractured his right ankle post-service in 1999 and there were no problems noted in the ankle and only minimal problems with the foot.  The VA examiner explained that this suggested there were no residuals from the inservice ankle injury.  In addition, the April 2010 VA examiner opined that the Veteran's foot changes were compatible with his standing career as a barber.  

Based upon the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that any residuals of a right foot sprain, currently diagnosed as post-1999 fractured right ankle with no residuals, were incurred as a result of any established event, injury, or disease during service.  

Initially, the Board notes that private medical records show that the Veteran's private physician never diagnosed a current disability for the Veteran's right foot or ankle disorder, but noted in his 2006 records that the Veteran was treated for complaints of right foot pain and in his August 2009 correspondence indicated that the Veteran occasionally suffered from the right ankle sprain he was treated for during active duty.  However, a VA X-ray study done in 1999 noted an acute fracture of the distal fibula and degenerative joint disease of the talo-navicular joint.  
The April 2010 VA examiner reviewed the claims file and interviewed and examined the Veteran and specifically noted that the Veteran had not seen anyone for his ankle until it was broken in 1999.  The medical evidence thus clearly indicates that the primary pathology and diagnosis resulting in the symptomatology affecting the right ankle and foot is due to the 1999 ankle fracture.  

As noted above, service treatment records show that the Veteran was seen for a mild sprain of the right foot while in service in November 1975 and that it was noted that no treatment was needed.  Further, the complaint had resolved by the time of discharge in December 1975 and no abnormal foot or ankle findings were noted at discharge.  Based upon the current medical evidence of record the Veteran has a current right ankle disorder.  However, this current disability was diagnosed decades after the Veteran's discharge from service in 1975.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Moreover, there is little evidence that any current right foot or ankle disorder is related to service.  There is no persuasive evidence of any nexus between the claimed in-service injury and the present disease or injury.  The Board finds probative the opinion of the VA examiner in April 2010.  The opinion concluded that the Veteran's right ankle or foot disorder was not caused by or related to service because the Veteran broke his ankle in 1999 and there were no problems noted in the ankle and only minimal problems with the foot.  The VA examiner explained this suggested there were no residuals from the inservice foot injury and that any foot changes were compatible with the Veteran's standing career as a barber.  

While the correspondence of Dr. M.S.H., the Veteran's private physician, appears to support a relationship, or nexus, between the Veteran's current right ankle and service, Dr. M.S.H. merely said that he had treated the Veteran for a number of years for various complaints and concluded there was a connection between service and occasional complaints of right ankle sprain without explaining how or why the nexus arose.  He provided no explanation or rationale for why a mild foot sprain would last intermittently for more than three decades.  In addition, the post-1999 private medical records of Dr. M.S.H. associated with the claims file never once indicated a current diagnosis for right foot or right ankle complaints or noted the fact the Veteran's right ankle was broken in 1999.  His written opinion is brief and conclusory and lacks the analytical detail provided by the April 2010 VA examiner.  As noted above, the latter had reviewed the claims file and Dr. M.S.H.'s opinion before rendering a medical opinion that he could not connect the Veteran's in-service sprain with his present complaints.   

As the medical evidence of record has not established a nexus between the Veteran's current right ankle diagnosis and his period of active service, service connection must be denied.  See Hickson, 12 Vet. App. at 253.  Given the absence of competent evidence in support of the Veteran's claim, for the Board to conclude that the Veteran has residuals of a right foot sprain that were incurred as a result of his period of active service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Moreover, presumptive service connection is not warranted in this case because there is no evidence in the record that any degenerative joint disease of the talo-navicular joint developed within a year of the Veteran's separation from active duty in 1975.  See 38 C.F.R. §§ 3.307, 3.309.  

Conclusion: Service Connection Claims

In reviewing the Veteran's claims the Board has considered the assertions that the Veteran and his representative have advanced on appeal.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, the Veteran and his representative cannot establish a service connection claim on the basis of their assertions alone under the circumstances of this case.  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of symptomatology from service onwards.  

In specific regard to the back claim, his contention that his back condition might be related to a motor vehicle accident in service is not credible or persuasive in view of the fact this accident is not mentioned in the service treatment records or his written submissions or Board testimony, but only reflected in his private physician's records and correspondence.  While the Board does not doubt the sincerity of the Veteran's belief that his back, neck, and right foot complaints are related to his period of active duty, these claims turn on medical matters: the diagnosis of any current disorder and a relationship to the Veteran's period of service.  

To the extent that the Veteran is able to observe and articulate continuity of back, neck and a foot or ankle disorder since service, these opinions are outweighed by the competent medical evidence of record.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of trauma to his back or neck or of a chronic right foot/ankle disorder in service) and post-service treatment records (showing treatment for back and neck pain and the development of degenerative disc disease years after discharge, and few findings or diagnoses associated with the foot or ankle until 1999 and no persuasive medical evidence linking the current condition of the Veteran's back, neck and right foot or ankle disorders to service) outweigh the Veteran's contentions.  

Significantly, the Board points out that the April 2010 VA examiner considered the Veteran's statements, but found them unpersuasive in view of the medical evidence that was contrary to the Veteran's assertions.  The Board finds the Veteran to be competent and assumes him credible to state he has had back, neck, foot and ankle symptoms since service.  However, in view of the medical evidence as a whole and the negative VA medical opinions which took account of the Veteran's assertions, the Board does not find the Veteran competent to state that any pain and injury in service is related to his currently diagnosed back, neck, and right foot or ankle disorders.  

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claims, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has back, neck, and a foot or ankle disorder that is related to active service is not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

Questions of medical diagnosis and causation are generally within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As lay persons without the appropriate medical training or expertise, the Veteran and his representative simply are not competent to render a probative (i.e., persuasive) opinion on such medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is generally not capable of opining on matters requiring medical knowledge").  Consequently, the assertions of the Veteran and his representative in this matter simply do not constitute persuasive evidence in support of the Veteran's claims.  

For the foregoing reasons, the claims for service connection for a thoracic and cervical spine disability and for residuals of a right foot sprain must be denied.  In arriving at the decision to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a thoracic and cervical spine disorder, diagnosed as age-related degenerative disc disease/degenerative joint disease of the cervical and thoracolumbar spine, is denied.  

Service connection for residuals of a right foot sprain, diagnosed as post-1999 fractured right ankle with no residuals, is denied.  



REMAND

Unfortunately, a remand is required for the two remaining issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (201).  

The Veteran seeks service connection for the residuals of a rectal abscess.  In his written submissions and Board testimony, the Veteran claimed pain in the rectum, a muscle spasm to the rectal area, occasional bleeding and discomfort to the rectal area, problems with bowel movements, and occasional uncontrollable bowel movements.  He asserted these residuals arose from the removal of a metal object from his rectum during service.  

Service treatment records in August and September 1975 revealed treatment for the removal of a curved metal object (such as from a tin can), which measured approximately 3/4-inch by 1/8-inch, from just inside the rectum.  Some pain was noted when the metal was removed and the Veteran was treated with Lidocaine jelly.  The Veteran denied any rectal penetration with a foreign object.  An anoscope failed to find any additional foreign body or a tear.  Subsequently, puss was drained from a rectal abscess and it was noted that the abscess was healing well.  His December 1975 discharge examination showed no abnormalities of the anus and rectum.  

Post-service, a September 2003 VA barium enema was generally unremarkable with no constricting or obstructing lesions identified and no intraluminal filling defects were identified and a December 2005 VA history and physical examination showed that the rectal system was normal.  

However, a November 2005 private medical record of Dr. M.S.H. indicated that a rectal abscess was on the Veteran's problem list and an August 2007 VA medical record noted that the Veteran complained of loose stools over the previous two years.  

During his July 2009 Board hearing, the Veteran testified that he went to the doctor while on active duty when he had difficulty with a bowel movement.  The doctor removed a piece of metal from his rectum and subsequently he was treated for boils.  He continued to have a difficult time using the bathroom, so his rectum was "split" after which he complained he had to wipe his behind "all day long."  He also said that he has to wipe himself after a bowel movement on more than one occasion because the bowel movement never really stops.  He also complained that his doctor told him that he could have another operation to sew the spot, a little small cut that the Veteran claims leaks after a bowel movement.  (See transcript at pp. 6-8).  The Veteran also stated that he was willing to return to VA for another medical opinion regarding his rectum despite the unpleasantness and embarrassment.  Id. at 18.  

In an August 2009 letter, the Veteran's private physician, Dr. M.S.H., opined that the Veteran was still suffering with sequella from the rectal abscess which developed in service, but Dr. M.S.H. failed to note what those sequella were.  

The Veteran underwent a VA examination in March 2010 on remand from the Board.  The one-page report of examination failed to note or discuss a rectal abscess or the residuals of a rectal abscess and indicated that a medical opinion had not been requested.  In fact, the only information provided in the report is that there was no hernia present.  

The Board finds that neither the private opinion of Dr. M.S.H. nor the March 2010 VA examination is adequate to allow the Board to adjudicate the Veteran's claim.  Therefore, on remand the RO/AMC shall schedule the Veteran for an additional VA examination to allow an examiner to clarify whether the Veteran has any current residuals of a rectal abscess and, if so, whether such a disorder is related to his period of active service.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing Board's duty to return inadequate examination report); Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (remanding when VA examination was inadequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 421 (1995) (concluding that inadequate medical evaluation frustrates judicial review).  

Concerning the Veteran's remaining claim for service connection for an allergy disorder, the Board notes that the Veteran originally sought service connection for an allergy condition, which he claimed as sneezing, watery eyes, nasal drainage, pain, headaches, and congestion.  In his written submissions and Board testimony, the Veteran claimed his allergy disorder was related to his complaints of an upper respiratory disorder while in service and that he has both a nasal allergy and a skin allergy.  

Service treatment records indicated that the Veteran was treated for a viral upper respiratory infection in February 1975 and a head cold in March 1975.  His December 1975 discharge examination showed no abnormalities of the skin or sinuses.  

Post-service, a January 1977 Reserve duty medical record noted that the Veteran had no known allergies.  

VA treatment records do not show a diagnosis for an allergy condition other than for allergic dermatitis.  In fact, many VA outpatient treatment records found in the claims file, such as his December 2005 history and physical, indicated that the Veteran denied any known allergies when asked by medical staff.  

A March 2007 VA dermatology clinic record revealed a follow-up for asteatotic eczema and generalized pruritis.  It was noted that the Veteran was positive for hepatitis C, that prurutis improved with hydroxyzine, and that his legs had improved with lachydrin and tac, but were still dry and pruritic, worse in the winter.  In addition, Elidel worked well for eyelid dermatitis.  The examiner also noted that the eyelid dermatitis was due to the Veteran's glaucoma medicine and his generalized pruritis was secondary to his hepatitis C.  There were no lesions noted on the back or trunk, although the Veteran had erythema on the V of his neck and dorsal hands, and slightly on the face.  His legs had xerosis, but no primary lesions.  

An April 2007 private medical record of Dr. M.S.H. indicated that the Veteran had been suffering with his sinuses for the past 32 years since he first joined the service.  

An August 2007 VA medication list indicated that the Veteran took Hydroxyzine for allergies/itching.  

A March 2008 VA medical record noted a two-week cough and sinusitis.  

During his July 2009 Board hearing, the Veteran testified that his allergies began in service with watery eyes and a running nose and then he later developed dry skin.  He said that currently he was prescribed medication at VA for his skin allergy.  (See transcript at pp. 13-15).  

In August 2009 private correspondence, Dr. M.S.H. opined that the Veteran's continued problem with sinusitis, which the Veteran said began in service for the first time, was related to service as the Veteran had been treated for upper respiratory infections in February and March 1975.  

On remand from the Board, the Veteran underwent a VA examination in April 2010 for his claimed allergy disorder.  The examiner determined that there was no objective evidence of a current chronic allergy disorder, but never discussed evidence of sinusitis.  

A VA skin examiner in April 2010 also was requested to examine the Veteran's service-connected pseudofolliculitis barbae but was not asked to examine or comment on the Veteran's claimed allergic dermatitis.  

Therefore, on remand the RO shall schedule the Veteran for an examination of his sinusitis and his allergic dermatitis to determine if either is related to his period of active service.  See Bowling, 15 Vet. App. at 12 (emphasizing Board's duty to return inadequate examination report); Stegall, 11 Vet. App. at 270-71 (1998) (remanding when VA examination was inadequate for evaluation purposes); Hicks, 8 Vet. App. at 421 (concluding that inadequate medical evaluation frustrates judicial review).  

The RO/AMC also shall obtain and associate with the claims file all outstanding VA and private medical records related to the Veteran's claimed residuals of a rectal abscess, sinusitis, and allergic dermatitis disorders.  Therefore, any additional records from the Alexandria VA Medical Center (VAMC) or the New Orleans VAMC for the period since February 2010 should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who have treated him for any residuals of a rectal abscess, sinusitis, or allergic dermatitis disorders and whose records are not found within the claims file.  After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, in particular any records of treatment or evaluation from VA's Alexandria VAMC and the New Orleans VAMC, for the period from February 2010 to the present.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  The RO/AMC shall then arrange for the Veteran to undergo appropriate VA examinations so as to ascertain the extent, nature, and etiology of his claimed residuals of a rectal abscess, sinusitis, and allergic dermatitis.  The claims file, to include a complete copy of this Remand, must be made available to the examiners) in conjunction with conducting the examination of the Veteran.  The examiner(s) shall annotate his or her report to reflect that review of the claims file was undertaken.  A discussion of the Veteran's medical history and assertions shall also be included.  All appropriate tests or studies shall be accomplished, and all clinical findings shall be reported in detail.  

After review of the claims file and examination of the Veteran, the examiner(s) shall render an opinion, consistent with sound medical principles, as to:

(a)  Whether the Veteran has any current residuals of a rectal abscess and, if so, whether it is at least as likely as not (a 50 percent or more probability) that any diagnosed residuals of a rectal abscess were incurred in or aggravated by the Veteran's period of active service.  In specific regard to this issue, a complete rectal examination shall be undertaken, and consideration shall be given to the evidence of an injury to the rectum in service; and

(b)  whether it is at least as likely as not (a 50 percent or more probability) that any diagnosed sinusitis and allergic dermatitis were incurred in or aggravated by the Veteran's period of active service.  In specific regard to this issue(s), the examiner(s) shall acknowledge and discuss the Veteran's assertions, his history of smoking, and whether he or she agrees or disagrees with and why the opinions of the March 2007 VA dermatology clinic examiner, who noted eyelid dermatitis was due to glaucoma medication and generalized pruritis was secondary to hepatitis C; of Dr. M.S.H. in August 2009 that sinusitis was related to upper respiratory infections during service; and of the April 2010 VA examiner, who determined there was no objective evidence of a current chronic (respiratory) allergy disorder.  

3. Thereafter, the issues on appeal shall again be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


